178 F.2d 918
HAINESv.READING CO.
No. 9992.
United States Court of Appeals Third Circuit.
Argued December 23, 1949.
Decided January 6, 1950.

Henry R. Heebner, Philadelphia, Pa. (Wm. Clarke Mason, Philadelphia, Pa., on the brief), for appellant.
Joseph S. Lord, 3d, Philadelphia, Pa. (Richter, Lord & Farage, Philadelphia, Pa., on the brief), for appellee.
Before MARIS, GOODRICH and HASTIE, Circuit Judges.
PER CURIAM.


1
This is a civil action brought under the Federal Employers' Liability Act, 45 U.S.C.A. § 51 et seq., by a railroad conductor who was injured in the course of the shifting of freight cars in a classification yard of the defendant. The plaintiff recovered a verdict. Judgment was entered thereon and the defendant has appealed. The defendant asserts that the trial judge erred in admitting in evidence certain of its rules relating to the use of air brakes and the placing of materials on top of cars and in permitting the jury to base its verdict on the alleged violation of these rules. We see no merit in this contention. The rules in question were identified and explained as applicable to the facts of the case by a witness, a retired employee of the defendant, whose 37 years experience as fireman, brakeman, conductor, assistant yardmaster, yardmaster, general yardmaster and assistant trainmaster obviously qualified him as an expert. Although two employees of the defendant testified that these rules were not applicable, an issue of fact with respect thereto was raised which the trial judge rightly submitted to the jury. The jury was justified in finding from the evidence that the defendant's failure to comply with the rules in question constituted negligence on its part which was the proximate cause of the plaintiff's injuries. There is, therefore, no merit in the defendant's contention that there was no evidence to support the verdict.


2
The judgment of the district court will be affirmed.